     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1024 Page 1 of 21



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CAL HACKLETON,                                      Case No.: 19-CV-02242-WVG
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR SUMMARY
                                                         JUDGMENT AND GRANTING
14   ANDREW SAUL, Commissioner of
                                                         DEFENDANT’S CROSS-MOTION
     Social Security,
15                                                       FOR SUMMARY JUDGMENT
                                      Defendant.
16
                                                         [Doc. Nos. 19, 21.]
17
18
19         This is an action for judicial review of a decision by the Commissioner of Social
20   Security, Andrew Saul, (“Commissioner” or “Defendant”) denying Cal Hackleton
21   (“Plaintiff”) supplemental security income (“SSI”) benefits under Title XVI of the Social
22   Security Act (the “Act”) and Social Security Disability Insurance under Title II of the Act.
23   The parties have filed cross-motions for summary judgment. For the reasons stated below,
24   the Court DENIES Plaintiff’s motion for summary judgment and GRANTS Defendant’s
25   cross-motion for summary judgment.
26   ///
27   ///
28   ///

                                                     1
                                                                                 19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1025 Page 2 of 21



1        I.        LEGAL STANDARD
2                  Pursuant to the Social Security Act, the Social Security Administration (“SSA”)
3    administers the SSI program. 42 U.S.C. § 901. The Act authorizes the SSA to determine
4    who is entitled to benefits and to establish and implement an administrative appeals process
5    for unsuccessful claimants. Id. § 423 et seq. Defendant, as Acting Commissioner of the
6    SSA, is responsible for the Act’s administration. Id. § 902(a)(4), (b)(4).
7             A.      The SSA’s Sequential Five-Step Process
8                  The SSA employs a sequential five-step evaluation to determine whether a claimant
9    is eligible for benefits under the Act. 20 C.F.R. §§ 416.920, 404.1520. To qualify for such
10   benefits, a claimant must establish (1) s/he suffers from a medically-determinable
11   impairment1 which can be expected to result in death or has lasted or can be expected to
12   last for a continuous period of twelve months or more and (2) the impairment renders the
13   claimant incapable of performing the work s/he previously performed or any other
14   substantially gainful employment that exists in the national economy. See 42 U.S.C.
15   §§ 423(d)(1)(A), (2)(A); 1382(c)(3)(A).
16                 A claimant must meet both requirements to qualify as “disabled” under the Act, id.
17   § 423(d)(1)(A), (2)(A), and bears the burden of proving s/he “either was permanently
18   disabled or subject to a condition which became so severe as to create a disability prior to
19   the date upon which [his or] her disability insured status expired.” Johnson v. Shalala, 60
20   F.3d 1428, 1432 (9th Cir. 1995). An administrative law judge (“ALJ”) presides over the
21   five-step process to determine disability. See Barnhart v. Thomas, 540 U.S. 20, 24-25
22   (2003) (summarizing the five-step process). If the Commissioner finds a claimant is
23   disabled or not disabled at any step in this process, the review process is terminated at that
24   step. Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir. 1994).
25
26
     1
27     A medically-determinable physical or mental impairment “is an impairment that results
     from anatomical, physiological, or psychological abnormalities, which can be shown by
28
     medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

                                                        2
                                                                                      19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1026 Page 3 of 21



1          Step one in the sequential evaluation considers a claimant’s “work activity, if any.”
2    20 C.F.R. § 404.1520(a)(4)(i). An ALJ will deny disability benefits if the claimant is
3    engaged in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b).
4          If a claimant cannot provide proof of gainful work activity, the ALJ proceeds to step
5    two to establish whether the claimant has a medically severe impairment or combination
6    of impairments. The so-called “severity regulation” dictates the course of this analysis. Id.
7    §§ 404.1520(c), 416.920(c); see also Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).
8          An ALJ will deny a claimant’s disability claim if the ALJ does not find a claimant
9    suffers from a severe impairment or combination of impairments which significantly limits
10   the claimant’s physical or mental ability to do “basic work activities.”          20 C.F.R.
11   § 404.1520(c). The ability to do “basic work activities” means “the abilities and aptitudes
12   necessary to do most jobs.” Id. §§ 404.1521(b), 416.921(b).
13         However, if the impairment is severe, the evaluation proceeds to step three. At step
14   three, the ALJ determines whether the impairment is equivalent to one of several listed
15   impairments which the SSA acknowledges are so severe as to preclude substantial gainful
16   activity. Id. §§ 404.1520(d), 416.920(d). An ALJ conclusively presumes a claimant is
17   disabled so long as the impairment meets or equals one of the listed impairments. Id.
18   § 404.1520(d).
19         Before proceeding to step four, the ALJ must also ascertain the claimant’s Residual
20   Functional Capacity (“RFC”). Id. §§ 404.1520(e), 404.1545(a). An individual’s RFC is
21   his or her ability to do physical and mental work activities on a sustained basis despite
22   limitations from his or her impairments. Id. §§ 404.945(a)(1), 404.1545(a)(1). The RFC
23   analysis considers “whether [the claimant’s] impairment(s), and any related symptoms,
24   such as pain, may cause physical and mental limitations that affect what [the claimant] can
25   do in a work setting.” Id. §§ 404.1545(a)(1), 416.945(a)(1). In establishing a claimant’s
26   RFC, the ALJ must consider relevant evidence as well as the claimant’s impairments,
27   including those categorized as non-severe. Id. § 404.1545(a)(3), (e). If an ALJ does not
28

                                                   3
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1027 Page 4 of 21



1    conclusively determine a claimant’s impairment or combination of impairments is
2    disabling at step three, the ALJ’s evaluation advances to step four.
3            At step four, the ALJ uses the claimant’s RFC to determine whether the claimant
4    can perform the requirements of his or her past relevant work. Id. § 404.1520(f). So long
5    as a claimant has the RFC to carry out his or her past relevant work, the claimant is not
6    disabled. Id. § 404.1560(b)(3). Conversely, if the claimant either cannot perform or does
7    not have any past relevant work, the analysis presses onward.
8            At the fifth and final step of the SSA’s evaluation, the ALJ must verify whether the
9    claimant is able to do any other work considering his or her RFC, age, education, and work
10   experience. Id. § 404.1520(g). If the claimant can do other work, the claimant is not
11   disabled. However, if the claimant is not able to do other work and meets the duration
12   requirement, the claimant is disabled. Id. Although the claimant generally continues to
13   have the burden of proving disability at step five, a limited burden of going forward with
14   the evidence shifts to the SSA. At this stage, the SSA must present evidence demonstrating
15   that other work the claimant can perform—allowing for his or her RFC, age, education,
16   and work experience—exists in significant numbers in the national economy.               Id.
17   §§ 404.1520, 1560(c), 416.920, 404.1512(f).
18      B.      SSA Hearings and Appeals Process
19           In accordance with Defendant’s delegation, the Office of Disability Adjudication
20   and Review administers a nationwide hearings and appeals program. SSA regulations
21   provide for a four-step process for administrative review of a claimant’s application for
22   disability payments. See id. §§ 416.1400, 404.900. Once the SSA makes an initial
23   determination, three more levels of appeal exist: (1) reconsideration, (2) a hearing before
24   an ALJ, and (3) review by the Appeals Council. See id. §§ 416.1400, 404.900. If the
25   claimant is not satisfied with the decision at any step of the process, the claimant has 60
26   days to seek administrative review. See id. §§ 404.933, 416.1433. If the claimant does not
27   request review, the decision becomes the SSA’s binding and final decree.            See id.
28   §§ 404.905, 416.1405.

                                                   4
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1028 Page 5 of 21



1               A network of SSA field offices and state disability determination services initially
2    process applications for disability benefits. The processing begins when a claimant
3    completes both an application and an adult disability report and submits those documents
4    to one of the SSA’s field offices. If the SSA denies the claim, the claimant is entitled to a
5    hearing before an ALJ in the SSA’s Office of Disability Adjudication and Review. Id.
6    §§ 404.929, 416.1429. A hearing before an ALJ is informal and non-adversarial. Id.
7    § 404.900(b).
8               If the claimant receives an unfavorable decision by an ALJ, the claimant may request
9    review by the Appeals Council. Id. §§ 404.967, 416.1467. The Appeals Council will grant,
10   deny, dismiss, or remand a claimant’s request. Id. §§ 416.1479, 404.979. If a claimant
11   disagrees with the Appeals Council’s decision or the Appeals Council declines to review
12   the claim, the claimant may seek judicial review in a federal district court. See id.
13   §§ 404.981, 416.1481. If a district court remands the claim, the claim is sent to the Appeals
14   Council, which may either decide the matter or refer it to another ALJ. Id. § 404.983.
15   II.        BACKGROUND
16         A.      Procedural History
17              On February 9, 2016, Plaintiff filed a Title II application for a period of disability
18   and disability insurance benefits and a Title XVI application for supplemental security
19   income. (Administrative Record (“AR”) 224-30.) In both applications, Plaintiff alleged his
20   disability began on November 30, 2015. Id. On May 10, 2016 the SSA denied these initial
21   claims. (AR 70-98.) The SSA also denied Plaintiff’s claims upon reconsideration on
22   August 30, 2016. (AR 99-126.) Plaintiff then requested a hearing before an ALJ, which
23   occurred on August 15, 2018. (AR 31-69.) The ALJ, Kevin W. Messer, issued an
24   unfavorable decision on October 19, 2018. (AR 10-25.) Plaintiff requested the Appeals
25   Council to review the ALJ’s decision on December 18, 2018. (AR 219-23.) The Appeals
26   Council denied Plaintiff’s request for review on September 26, 2019. (AR 1-3.) Plaintiff
27   filed this appeal on May 4, 2020.
28   ///

                                                       5
                                                                                      19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1029 Page 6 of 21



1       B.      Medical Overview
2            Plaintiff is a male veteran who suffers from Celiac Disease. (AR 100, 259, 355,
3    672.) Plaintiff also suffers from a fractured right knee and a fractured right wrist. (AR
4    100.) Plaintiff also alleges he experiences diminished energy and mood. Id. Additionally,
5    Plaintiff suffers from Osteoporotic and Chronic Obstructive Pulmonary Disease. Id.
6    Plaintiff has also been diagnosed with substance addiction. (AR 814.) Plaintiff has a
7    history of using tobacco and cannabis. (AR 502, 814.)
8                  1. Treatment from Veterans Village of San Diego between August 2014
9                  and March 2016
10           Plaintiff’s treatment notes from the Veterans Village of San Diego show that
11   Plaintiff initially had trouble with anxiety and depression; however, those negative feelings
12   subsided as Plaintiff’s situation in life improved.
13           Plaintiff’s initial therapy session was on September 10, 2014. (AR 659.) Plaintiff’s
14   record indicates that, in 2014, Plaintiff was in therapy to relieve depression. (AR 654.)
15   Plaintiff often discussed his “bad mood.” (AR 646, 647.) On November 24, 2014, Plaintiff
16   indicated he was experiencing sadness and grief. (AR 643.) Plaintiff also often mentioned
17   that his health was causing him concerns. (AR 640, 634.)
18           Plaintiff’s mental health saw improvements in early 2015. On January 26, 2015,
19   Plaintiff claimed things were “pretty good,” and he was “getting more medical
20   appointments done.” (AR 629.) On February 18, 2015, Plaintiff told his therapist that after
21   discovering that he has a gluten allergy, he felt “joy and relief to realize what was affecting
22   him physically.” (AR 626.)
23           In March 2015, Plaintiff’s treatment notes show that he largely focused on his
24   childhood and past relationships. (AR 621, 622, 623.) In April, Plaintiff continued to
25   discuss his health and feelings about his past. (AR 616, 617, 618.) On June 15, 2015,
26   Plaintiff once again asserted he was “feeling [a lot] better since they found out what [was]
27   wrong with [him].” (AR 483, 606.) On June 22, 2015, Plaintiff reported that his situational
28   depression was gone. (AR 481, 604.) Plaintiff’s record from July and early August 2015

                                                    6
                                                                                    19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1030 Page 7 of 21



1    shows that he was doing well generally. (AR 596, 600, 602, 603.) However, on August
2    24, 2015, Plaintiff reported feeling anxious about an upcoming driving test. (AR 472, 595.)
3    Plaintiff missed several appointments in September 2015. (AR 468-66, 589-91.) However,
4    on September 14, 2015, Plaintiff “admit[ted] to intermittent situational depression and says
5    he feels [okay] most of the time.” (AR 469.) Plaintiff continued to explore his emotions
6    in October and November 2015. (AR 583-87.)
7          Plaintiff’s mood was “bright,” and he appeared happy on December 4, 2015. (AR
8    459, 582.) Plaintiff felt “pretty good” on December 18, 2015. (AR 458, 581.) On January
9    4, 2016, Plaintiff’s mood was “pleasant.” (AR 580.) However, he noted that he was
10   stressed out “[a]bout [Veterans Affairs Supportive Housing], waiting for an apartment, and
11   waiting to hear from the hospital about a job.”        Id.   Nevertheless, Plaintiff denied
12   depression. Id.
13         On February 4, 2016, Plaintiff once again expressed feeling anxious about waiting
14   to hear back about his application for an apartment. (AR 456, 579.) He denied having
15   suicidal or homicidal thoughts at this time. Id. On February 22, 2016, Plaintiff’s mood
16   was described as “calm, talkative, and engaging.” (AR 578.) Plaintiff’s treatments note
17   on March 9, 2016 indicated he “graduated from [the Veterans Village of San Diego] and
18   moved into his own place.” (AR 577.) The note also stated that Plaintiff’s “response to
19   [the] treatment was excellent.” Id.
20                2. Treatment from the Department of Veterans Affairs between January
21                2016 and May 2018
22         Plaintiff’s medical record from the Department of Veterans Affairs largely indicates
23   Plaintiff has no significant mental health concerns, except for a few notable instances
24   summarized below. Plaintiff was often described as having “appropriate interaction with
25   other workshop members and staff.” (AR 396, 405-16, 886-941.)
26         On February 8, 2016, Plaintiff’s medical notes indicate that “he started with the
27   [Wellness and Vocational Enrichment] Program [on] May 2015 and had to pause briefly
28   due to physical illness. [He] returned [and] continued with [the] program and obtained

                                                  7
                                                                                 19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1031 Page 8 of 21



1    work again[;] he became ill from working too many hours and quit his job to re-engage
2    with work therapy.” (AR 892.) The note further indicates that Plaintiff’s “challenges to
3    gainful employment is primarily his ability to maintain his stamina and energy during the
4    workday without comprising his health.” Id. Plaintiff was repeatedly classified as having
5    no indication of suicidal or homicidal ideation. (AR 411, 890, 891.) On February 22,
6    2016, Plaintiff did not attend the Work Intervention Group meeting because “he was not
7    feeling well and excused himself to go home;” however, there were “no safety concerns
8    noted.” (AR 886-87). On February 29, 2016, Plaintiff’s medical record notes that Plaintiff
9    has the following diagnoses: employment problem, stressful work schedule, cannabis
10   dependence in remission, and cannabis dependence with intoxication. (AR 885.)
11         In March 2016, Plaintiff’s progress notes indicate that he has problems related to
12   employment; however, there was otherwise no significant concerns to his mental health.
13   (AR 866-85.) Plaintiff continued to deny suicidal and homicidal ideation. (AR 868, 869.)
14   On March 2, 2016, Plaintiff had a colonoscopy procedure, which revealed that “the perianal
15   and digital rectal examinations were normal.” (AR 424, 939.) However, the procedure
16   also revealed a five-millimeter polyp in the sigmoid colon; the polyp was ultimately
17   removed. Id.
18         On April 8, 2016, Plaintiff reported feeling anxious about his physical limitations.
19   (AR 863-64.) He noted that a trigger for his anxiety was a self-expectation to work above
20   and beyond his physical capacity. Id. Plaintiff once again denied suicidal and homicidal
21   ideation. Id. On April 21, 2016, Plaintiff noted he felt anxiety about his upcoming medical
22   exam because he was worried that he has not put down all the medical diagnoses for which
23   he was being treated. (AR 861.)
24         On May 23, 2016, Plaintiff reported feeling “angry about his Celiac Disease.” (AR
25   858-59.) Plaintiff claimed he has “diligently changed his dietary lifestyle by learning about
26   what foods he can and cannot eat.” Id. Plaintiff stated he has been finding support through
27   his friends at the Marijuana’s Anonymous group and denied suicidal ideation. Id.
28

                                                   8
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1032 Page 9 of 21



1          On June 2, 2016, Plaintiff reported that he feels no pain in his right knee but
2    experiences stiffness if he sat for a while. (AR 853.) Plaintiff also claimed that he felt
3    tired and his “mood could be better.” Id. On June 27, 2016, Plaintiff represented he has
4    been “dealing with his symptoms of anxiety through support system” and continued to
5    deny suicidal or homicidal ideation. (AR 842-43.) Plaintiff also stated he was continuing
6    to learn about his Celiac Disease and the food that he can and cannot tolerate. Id.
7          On November 1, 2016, Patient represented he could walk a quarter of a mile each
8    day before he gets fatigued. (AR 815.) On November 3, 2016, Plaintiff’s mood was
9    euthymic, but he expressed he has started to experience “feelings and emotions differently”
10   since he stopped smoking. (AR 810.) Plaintiff represented he has been meeting with a
11   therapist from the Veterans Village of San Diego twice a month, but that the therapy was
12   terminating soon. (AR 811.) Plaintiff believed he would benefit from “continuing to
13   develop healthy coping skills and health[y] communication, particularly with ‘women.’”
14   Id.
15         On December 14, 2016, Plaintiff reported struggling with “feelings.” (AR 801.) In
16   the same note, Plaintiff also stated “his mood is largely euthymic, and he has less anger
17   than before.” (AR 800-01.) However, Plaintiff also claimed he still struggled with anxiety
18   and gets overwhelmed over little things. Id. The treating physician diagnosed Plaintiff
19   with unspecified anxiety. (AR 804.) However, Plaintiff declined the offer of medications.
20   Id.
21         Plaintiff’s progress notes indicated he had some issues between January 2017 and
22   March 2017. On January 31, 2017, Plaintiff represented he has been feeling a “low level
23   of anxiety and dull sense of purpose.” (AR 792-93.) On February 03, 2017, Plaintiff
24   reported his chronic fatigue has been worse for the past few months. (AR 785-86.) Plaintiff
25   represented “he felt that [the] fatigue symptoms were improving overall but has felt ‘more
26   tired’ overall since August 2016.” Id. Plaintiff believed his fatigue may be related to his
27   Celiac Disease. Id. On February 10, 2017, Plaintiff attended the first session of the
28   Acceptance and Commitment Therapy (“ACT”) for Depression. (AR 778.) Plaintiff was

                                                  9
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1033 Page 10 of 21



1    diagnosed with depression and anxiety. Id. On March 7, 2017, Plaintiff reported he has
2    terminated therapy at the Veterans Village of San Diego, but that he was attending weekly
3    mental health therapy appointments. (AR 770-71.) The note states Plaintiff’s mood was
4    euthymic. (AR 771.)
5          Plaintiff’s progress notes indicate improvements beginning in April 2017. A
6    psychiatric note on April 7, 2017 states Plaintiff “has been feeling less anxious overall and
7    that his therapy appointments have helped him increase his overall well-being.” (AR 763-
8    64.) On April 14, 2017, Plaintiff also “reported feeling less anxious overall and more
9    prepared to utilized skills to decrease anxiety.” (AR 762.) He also represented he was
10   “increasingly able to monitor his thoughts and restructure them with more realistic
11   cognitions.”   Id.    Additionally, Plaintiff reported noticing positive changes in his
12   interpersonal relationships. Id. On April 25, 2017, Plaintiff said he was still experiencing
13   anxiety but felt he has had improvement in managing his symptoms. (AR 758-59.)
14   Plaintiff reported similar feelings on June 13, 2017; August 1, 2017; August 29, 2017; and
15   October 3, 2017. (AR 748-49; AR 745-46; AR 740-41; AR 732-33.) On November 7,
16   2017, Plaintiff noted he was happy and stated, “I can’t complain about my life, it’s really
17   good.” (AR 729-30.) Plaintiff also represented he has been managing his Celiac Disease
18   without problems. Id. On December 12, 2017, Plaintiff stated he has been “irritable,
19   ‘grumpy,’ and tired;” however, he was jovial during the meeting and did not show signs of
20   depression. (AR 726-28.) On December 27, 2017, Plaintiff reported he felt stressed but
21   was “doing okay.” (AR 724.)
22         On January 9, 2018, Plaintiff stated, “things are going good,” and he was happy.
23   (AR 721.) On February 20, 2018, Plaintiff reported he was “worked-up” over paperwork;
24   however, he generally felt that the process “is not as bad as he perceived it to be” after he
25   gets through the paperwork. (AR 716-17.)
26          A PHQ-9 screen on March 20, 2018 revealed Plaintiff did not have depression. (AR
27   712.) Specifically, although Plaintiff also complained of “feeling tired or having little
28   energy,” the overall score of the screen was 3. Id. This score indicated a lack of depression.

                                                   10
                                                                                   19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1034 Page 11 of 21



1    Id. The same report indicates a PHQ-2 screen test was also performed and showed Plaintiff
2    was negative for depression. Id. Plaintiff was also assessed for suicidal ideation on this
3    date but denied being suicidal. AR 710. Plaintiff also indicated his overall health was
4    “fine.” Id. On April 3, 2018, Plaintiff reported “everything’s doing good.” (AR 709.)
5                 3. State Agency Medical Consultant Report
6          In a medical report at the initial level, a state agency examiner, Dr. J. McWilliams,
7    noted Plaintiff has the following impairments: osteoporosis, other disorders of
8    gastrointestinal system, alcohol and substance addiction disorders, and affective disorders.
9    (AR 77.) The examiner wrote that only the osteoporosis and the alcohol and substance
10   addiction disorders were severe. Id. It was also noted that Plaintiff’s allegations of
11   diminished mood and concentration is not supported by the Mental Status Evaluation
12   (“MSE”). (AR 78, 91.) Upon reconsideration, Dr. Marsha McFarland, another doctor who
13   examined Plaintiff, determined the evidence does not alter the findings of the previous
14   determination. (AR 105.) Hence, Plaintiff was considered as “not disabled” for both his
15   Disability Insurance and Disability Insurance Benefits claims at the initial and
16   reconsideration levels. (AR 82, 95, 110, 123.)
17                4. Disability Report Appeal Form
18          In addition to the above record, Plaintiff claimed in his Disability Report Appeal
19   Form that he “has begun isolating himself [from] others and spends a lot of his time isolated
20   from his family and loved ones.” (AR 333.) It was also noted “his physical state [was]
21   deteriorating due to his extreme weight loss, and his depression and anxiety have increased
22   markedly since he [was] unable to provide for himself.” (AR 334.)
23                5. Function Report, April 3, 2016
24         Plaintiff stated in a Function Report that his energy and stamina limited his work
25   hours and activities. (AR 314.) In the same report, Plaintiff also indicated he went outside
26   daily and was able to perform household chores such as laundry and cleaning. (AR 315.)
27   However, Plaintiff’s limited energy and stamina affects his ability to go out. (AR 318.) At
28   the same time, Plaintiff also indicated that he enjoys reading, watching television, writing,

                                                  11
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1035 Page 12 of 21



1    talking on the phone, and meeting people. Id. Plaintiff also attends meetings, plays,
2    museums, and concerts. Id.
3       C.      Plaintiff’s Testimony
4            Plaintiff testified at the hearing that he is still able to drive. (AR 37.) Despite his
5    wrist pain, Plaintiff testified he is still able to take care of himself. (AR 38.) At the time
6    of the trial, Plaintiff worked as a mail clerk for about five to ten hours per week. (AR 39.)
7    From around September 2015 to December 2015, Plaintiff worked as a driver and valet.
8    (AR 40-41). Before that, Plaintiff worked as a cab driver from 2013 to 2014. (AR 41.)
9            Plaintiff testified that while he was working as a valet, he was having problems with
10   his knee. (AR 43.) He said he had to use his hands to pull his legs into the car.
11   Id. Plaintiff broke his kneecap during an altercation with a roommate in 2014. (AR 44.)
12   His injury was originally diagnosed as a sprain; however, he later found out that it was an
13   unhealed fracture. Id. Plaintiff testified he was still experiencing discomfort from his knee.
14   Id. According to Plaintiff, his knee injury occurred when he was still working as a taxi
15   driver. (AR 45). He lost his job as a taxi driver because he started smoking marijuana
16   again to help with the pain. Id. According to Plaintiff, he still has trouble walking because
17   of his knee. (AR 48.) Plaintiff has good and bad days, depending on how active he is. Id.
18           Due to Plaintiff’s right wrist problem, he has limited capacity to lift objects. (AR
19   49). Because Plaintiff never knows when his wrist would give him trouble, Plaintiff reports
20   he is always cautious of what he picks up. (AR 48-49.)
21           Plaintiff also has a chronic obstructive lung disease. (AR 50.) As a result, Plaintiff
22   experiences shortness of breath. (AR 50-51.) Plaintiff testified that before getting the
23   inhaler, he would experience shortness of breath from just having conversations. (AR 51.)
24   However, the inhaler has helped him out substantially. Id. But Plaintiff still experiences
25   shortness of breath when he is engaging in physical activities. Id.
26           Plaintiff was diagnosed with Celiac Disease in 2015. (AR 46.) He suffered from
27   malabsorption, which caused his weight to decrease to 130 pounds. Id. Plaintiff was
28   treated for his disease and was advised to stop eating gluten. (AR 47.) Plaintiff testified

                                                    12
                                                                                    19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1036 Page 13 of 21



1    he also had some mental health issues that were related to his Celiac Disease. (AR 53.)
2    Plaintiff’s mental health problem has improved; however, Plaintiff still attends Marijuana
3    Anonymous and Narcotics Anonymous therapy meetings. Id. The number of times
4    Plaintiff attends those therapy sessions depends on his stress level. Id. Plaintiff was not
5    on any prescribed medication for his mental health at the time of the August 15, 2018 ALJ
6    hearing. (AR 54.) He also testified that his mood was great. (AR 54.)
7            When asked about his day-to-day activities, Plaintiff testified he is “pretty active,”
8    and he makes sure to get out of the apartment daily. (AR 55.) Plaintiff is still able to go
9    outside to run errands. (AR 56.)
10           When questioned by his attorney, Plaintiff testified that even after he stopped eating
11   gluten, his health is not the same as it used to be. (AR 57.) Plaintiff alleged he tires easily.
12   Id. Because of his Celiac Disease, Plaintiff went back to smoking marijuana, which in turn
13   causes him to have depression. (AR 59.) Plaintiff is also mentally affected whenever he
14   consumes traces of gluten because he becomes fatigued and spaced out.                (AR 60.)
15   Whenever Plaintiff feels that he is not concentrating very well, he usually takes a nap. Id.
16           At the hearing, vocational expert Nelly Katsell testified a hypothetical person with
17   similar limitations to Plaintiff could perform his previous job as a cafeteria attendant. (AR
18   65.) Besides that, someone with Plaintiff’s conditions would also be able to be a garment
19   folder, a counter clerk photo finish, and an airline security representative. (AR 65-66.)
20      D.      ALJ’s Findings
21           In his October 19, 2018 decision, the ALJ determined Plaintiff is not disabled under
22   sections 216(i), 223(d), and 1614(a)(3)(A) of the Social Security Act.
23           The ALJ ruled Plaintiff meets the insured status requirements of the SSA through
24   December 31, 2017. (AR 15.) At the first step of the sequential analysis, the ALJ found
25   Plaintiff has not engaged in substantial gainful activity since the alleged onset date of the
26   disability. Id. At the second step of the analysis, the ALJ found Plaintiff has the following
27   severe impairments: osteoporosis, osteopenia, celiac disease, status post lateral condylar
28   fracture of right knee, and status post right wrist fracture. (AR 16.) However, the following

                                                    13
                                                                                     19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1037 Page 14 of 21



1    impairments were considered non-severe: callosities on bilateral feet, obstructive sleep
2    apnea, chronic obstructive lung disease, chronic liver disease, irritable bowel syndrome,
3    and history of alcohol abuse. (AR 16.) Plaintiff also suffers from depression and anxiety,
4    which “do not cause more than minimal limitation to the claimant’s ability to perform basic
5    mental work.” Id. In arriving at this finding, the ALJ considered the impairments
6    individually and in combination with each other. Id.
7          The ALJ applied and considered the four factors set out in the Listing of Impairments
8    and found Plaintiff’s mental impairments were minimally limited. Id. When applying the
9    four function factors under the regulations, the ALJ came to the conclusion that Plaintiff
10   had no limitation in interacting with others. Id. The ALJ found Plaintiff had mild
11   limitations in the remaining three functioning areas. First, Plaintiff has limitation in
12   understanding, remembering, or applying information. Id. Although Plaintiff is able to
13   follow both written and spoken instructions, his ability to pay attention is limited due to
14   fatigue.   Id.   Second, Plaintiff has a mild limitation in concentrating, persisting, or
15   maintaining pace. Id. Specifically, Plaintiff “has difficulty concentrating when he is tired.
16   However, he is able to perform simple chores; follow simple instructions; and use public
17   transportation.” Id. Third and finally, Plaintiff has mild limitations in adapting or
18   managing oneself. Here, Plaintiff “is able to regulate his emotions in various settings. He
19   is able perform simple chores; interact with others; leave his home; handle his finances;
20   and shop for personal items.” Id. Based on these findings, the ALJ concluded, “[b]ecause
21   the claimant’s medically determinable mental impairments cause no more than ‘mild’
22   limitation in any of the functional areas, they are nonsevere.” Id. Hence, Plaintiff “does
23   not have an impairment or combination of impairments that meets or medically equals the
24   severity of one of the listed impairments.” (AR 17.)
25         Next, the ALJ found Plaintiff has residual functional capacity to perform light work
26   as defined in sections 20 CFR 404.1567(b) and 416.967(b). Id. Here, the ALJ determined
27   Plaintiff “is limited to occasional climbing of ramps/stairs . . . [and] can occasionally
28   balance, stoop, kneel, crouch and crawl.” Id. Plaintiff must also “avoid concentrated

                                                  14
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1038 Page 15 of 21



1    exposure to extreme cold, extreme heat, vibrations, and hazards such as operation control
2    of moving machinery and unprotected heights.” Id.
3            The ALJ found Plaintiff can perform past relevant work as a cafeteria attendant. (AR
4    20.) The ALJ arrived at this finding because Plaintiff “(1) performed the position within
5    the last fifteen years . . . (2) performed the position for a sufficient length of time to learn
6    how to do the job and reach an average performance level . . . and (3) performed the position
7    for earnings at a level that constitutes substantial gainful activity.” Id. Finally, the ALJ
8    found Plaintiff “has not been under a disability as defined in the Social Security Act, from
9    November 30, 2015, through the date of this decision.” (AR 21.)
10   III.    STANDARD OF REVIEW
11           A district court will not disturb the Commissioner’s decision unless it is based on
12   legal error or not supported by substantial evidence. Smolen v. Chater, 80 F.3d 1273, 1279
13   (9th Cir. 1996)2 (citing Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)). Substantial
14   evidence means more than a scintilla, but less than a preponderance. Id. Substantial
15   evidence is that which a reasonable mind would consider enough to support a conclusion.
16   Id. The ALJ is responsible for determining credibility, resolving conflicts in medical
17   testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
18   1995). If the evidence is subject to more than one rational interpretation, the ALJ’s
19   conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
20   IV.     DISCUSSION
21           Plaintiff challenges the ALJ’s unfavorable decision on the grounds that the ALJ’s
22   finding lacks the support of substantial evidence. In particular, Plaintiff contends the ALJ’s
23   reasons for finding a non-severe impairment were insufficient. (Doc. No. 19-1, 5:13-14.)
24   The Court addresses Plaintiff’s arguments below.
25   ///
26   ///
27
28   2
         Smolen has been superseded on other grounds by 20 C.F.R. §§ 416.929, 404.1529(c)(3).

                                                    15
                                                                                     19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1039 Page 16 of 21



1       A.      The ALJ Adequately Provided a Basis for His Finding of a Non-Severe
2               Impairment.
3            Plaintiff contends the ALJ failed to provide an adequate explanation for determining
4    that Plaintiff’s activities showed that he was capable of working. (Doc. No. 19-1, 5:25-26,
5    6:1.) Defendant contends the ALJ complied with the regulations and adequately provided
6    a basis for his findings. (Doc. No. 21, 3:7-9, 15-16.)
7            The disability regulations for evaluating mental disorders require the ALJ to
8    consider four broad areas of mental functions. 20 CFR, Part 404, Subpart P, Appendix 1.
9    These areas include:
10           (1) understanding, remembering, or applying information;
11           (2) interacting with others;
12           (3) concentrating, persisting, or maintaining pace; and
13           (4) adapting or managing oneself.
14           An ALJ will generally find the impairment to be non-severe if the degree of
15   limitation for any of these areas is “none” or “mild.” § 404.1520a(d)(1). An ALJ is
16   required to “include a specific finding as to the degree of limitation in each of the functional
17   areas.”    § 404.1520a(e)(4).      However, an ALJ is not required to “document the
18   considerations underlying the findings” in the four broad areas. Hoopai v. Astrue, 499 F.3d
19   1071, 1078 (9th Cir. 2007).
20           Here, the ALJ properly supported each of his determinations in the four functional
21   areas set out by the regulations. The ALJ stated:
22                 (1) The first functional area is understanding, remembering, or applying
23                     information. In this area, the claimant has a mild limitation. The claimant
24                     revealed that he is able to follow both written and spoken instructions.
25                     However, he wrote that his ability to pay attention is limited due to fatigue
26                     (EX. 5E).
27                 (2) The next function area is interacting with others. In this area, the claimant
28                     has no limitation. The claimant did not indicate[] that he has difficulty

                                                    16
                                                                                     19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1040 Page 17 of 21



1                    getting along with others. He wrote that he enjoys going to meetings,
2                    plays, museums, and concerts. The claimant does not require someone to
3                    accompany him outside of his home (EX. 5E).
4                 (3) The third functional area is concentrating, persisting, or maintaining pace.
5                    In this area, the claimant has a mild limitation. The claimant wrote that he
6                    has difficulty concentrating when he is tired. However, he is able to
7                    perform simple chores; follow simple instructions; and use public
8                    transportation (EX. 5E).
9                 (4) The fourth functional area is adapting or managing oneself. In this area,
10                   the claimant has a mild limitation. The claimant is able to regulate his
11                   emotions in various settings. He is able to perform simple chores; interact
12                   with others; leave his home; handle his finances; and shop for personal
13                   items.
14   (AR 16.)
15         Plaintiff argues the ALJ failed to explain how Plaintiff’s ability to engage in certain
16   activities means that Plaintiff is able to perform unskilled work. (Doc. No. 19-1, 6:22-24.)
17   However, here, the ALJ clearly stated a reason for his determination in each of the
18   functional areas. Specifically, the ALJ reasoned Plaintiff had a mild limitation in the first
19   functional area because “[he] revealed that he is able to follow both written and spoken
20   instructions.” AR 16. The ALJ also acknowledged “[Plaintiff’s] ability to pay attention is
21   limited due to fatigue.” Id. The ALJ explained Plaintiff has no limitation in the second
22   functional area because “[h]e wrote that he enjoys going to meetings, plays, museums, and
23   concerts.” Id. Next, the ALJ found Plaintiff has a mild limitation in the third functional
24   area because “[Plaintiff] wrote that he has difficulty when he is tired. However, he is able
25   to perform simple chores; follow simple instructions; and use public transportation.” Id.
26   Further, the ALJ reasoned Plaintiff has a mild limitation in the fourth functional area
27   because “[he] is able to regulate his emotions in various settings. Id. The ALJ added,
28   “Plaintiff is able to perform simple chores; interact with others; leave his home; handle his

                                                  17
                                                                                  19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1041 Page 18 of 21



1    finances; and shop for personal items.” Id. Hence, the ALJ sufficiently explained his
2    reasons for finding a non-severe impairment. Furthermore, an ALJ’s finding as to the four
3    functional areas is sufficient “even without a finding ‘based on all of the enumerated
4    functional limitations.’” Keyser v. Comm’r SSA, 648 F.3d 721, 726 (9th Cir. 2011) (citing
5    Hoopai, 499 F.3d at 1077.) Requiring the ALJ to do more than what he has already done
6    would be contrary to precedent. See id.
7          Additionally, contrary to Plaintiff’s assertion, the ALJ explained why he determined
8    Plaintiff is able to perform light unskilled work. After determining that “[t]he severity of
9    the claimant’s physical impairments, considered singly and in combination, does not meet
10   or medically equal the criteria of any impairment listing or Social Security Ruling,” the
11   ALJ then found that Plaintiff “has the residual functional capacity to perform light work as
12   defined in 20 CFR 404.1567(b) and 416.967(b).” (AR 17.) The ALJ made this finding
13   after considering “all symptoms and the extent to which these symptoms can reasonably
14   be accepted as consistent with the objective medical evidence and other evidence.” Id.
15   The ALJ reasoned, “[regarding Plaintiff’s] activities of daily living, [Plaintiff] admitted to
16   working at the hospital; cooking simple meals; performing simple chores; and shopping
17   for personal items. These reported activities of daily living are generally inconsistent with
18   the degree of functional limitation alleged.” Id. Finally, the ALJ concluded, “Plaintiff is
19   limited to occasional climbing of ramps/stairs. He can never climb ladders, ropes, or
20   scaffolds. He can occasionally balance, stoop, kneel, crouch and crawl. Further, [Plaintiff]
21   must avoid concentrated exposure to extreme cold, extreme heat, vibrations, and hazards
22   such as operational control of moving machinery and unprotected heights.” Id.
23         After determining Plaintiff has the residual capacity to perform light work, the ALJ
24   specifically found that Plaintiff “is capable of performing past relevant work as a cafeteria
25   attendant.” (AR 20.) The ALJ reasoned Plaintiff is unable to perform his past jobs as a
26   cab driver, driver, and parking lot attendant based on the vocational expert’s testimony. Id.
27   Thus, the ALJ concluded, “[i]n comparing the claimant’s residual functional capacity with
28   the physical and mental demands of this work, the undersigned finds that the claimant is

                                                   18
                                                                                   19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1042 Page 19 of 21



1    able to perform it as actually and generally performed. The vocational expert’s testimony
2    is consistent with SSR 00-4p, as the positions of ‘cafeteria attendant’ do not require the
3    performance of any activities precluded by claimant’s residual functional capacity.” Id.
4    Accordingly, the ALJ sufficiently explained his reason for finding a non-severe impairment
5    and for determining that Plaintiff’s daily activities show that he is capable of performing
6    light work as a cafeteria attendant.
7       B.      The ALJ’s Finding of a Non-Severe Impairment Is Supported by Substantial
8               Evidence.
9            Plaintiff contends the ALJ erred in singling out a few isolated instances of
10   improvement and treating them as a basis for his finding. (Doc. No. 19-1, 7:18-22.) In
11   addition, Plaintiff claims the record indicates his inability to engage in competitive
12   employment due to situational depression and mental setbacks. Id.
13           Contrary to Plaintiff’s assertion, the ALJ did not rely on “a few isolated instances of
14   improvement” when arriving at his decision. (Doc. No. 19-1, 7:23-26.) Although engaging
15   in minimal routine activities does not automatically translate to the ability to consistently
16   work, Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989), a plaintiff’s substantial activities
17   support a finding that the impairments are non-severe. Castillo v. Berryhill, 693 F. App’x
18   659, 660 (9th Cir. 2017) (unpublished). Here, Plaintiff reported going out daily. (AR 317.)
19   Plaintiff stated that he goes shopping every day for thirty minutes each time. Id. Although
20   Plaintiff noted that his limited energy and stamina affects his ability to go out, he wrote
21   that he attends plays, baseball games, and the grocery stores on a regular basis. (AR 318.)
22   Additionally, Plaintiff represented he does not need anyone to accompany him at these
23   events. Id. Plaintiff’s considerable level of activities cannot be described as something
24   that only occur occasionally.
25           Plaintiff asserts the record supports his allegations of decreased energy and stamina
26   brought on by his depression and anxiety. (Doc. No. 19-1, 7:3-4.) However, although the
27   record does indicate instances where Plaintiff was suffering from depression and anxiety,
28   the broader picture appears to show Plaintiff’s mental health has improved. Additionally,

                                                    19
                                                                                    19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1043 Page 20 of 21



1    the mere existence of mental impairment does not automatically mean that Plaintiff suffers
2    from a severe impairment. Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (noting
3    that “the mere existence of an impairment is insufficient proof of a disability.”) Plaintiff
4    supports his claim by noting that on March 20, 2018, he was assessed for suicidal ideation.
5    (Doc. No. 19-1, 7:6-8.) However, Plaintiff failed to state that the assessment showed that
6    he was negative for suicidal ideation. (AR 710.) In fact, Plaintiff was often assessed for
7    suicidal ideation; however, the record indicates that the results were negative. (AR 674,
8    707, 710.) Hence, the record indicates that Plaintiff’s mental health has largely been stable.
9          Plaintiff’s own testimony supports the ALJ’s finding of non-severity. Although
10   Plaintiff noted at the hearing that he was “a little stressed out,” Plaintiff stated that he was
11   not taking any medications for his mental health. (AR 53-54.) He also testified that his
12   mood was great, and that people have often told him that he is “too optimistic.” (AR 54.)
13   Plaintiff also testified that he is “pretty active.” (AR 55.) Plaintiff represented he made
14   sure to get out of the apartment every day. Id. Therefore, Plaintiff’s own testimony
15   contradicts his assertion that the “record portrays an afflicted individual with limited
16   functional ability, merely making the best of unstable situation.” (Doc. No. 19-1, 8:7-10)
17         Plaintiff’s medical record largely shows Plaintiff’s mental health has been
18   improving. Plaintiff alleges in his motion for summary judgment he suffers from “severe
19   PTSD (fear and flashbacks), extreme anxiety (including an ability to leave his house alone
20   even for necessities such as food, and loss of work due to being around strangers), irrational
21   fears/paranoia (someone is watching him, someone always knows information about him
22   including his whereabouts and phone number), inability to maintain relationships with
23   others, and inability to handle stress (experiences convulsions, cannot think, and breaks
24   down).” (Doc. No. 19-1, 8:1-7.) However, it is unclear which medical note Plaintiff based
25   these assertions on as the pages Plaintiff cites do not indicate those conditions. The Court
26   has exhaustively reviewed the administrative record in this litigation, and it has found no
27
28

                                                    20
                                                                                     19-CV-02242-WVG
     Case 3:19-cv-02242-WVG Document 23 Filed 03/23/21 PageID.1044 Page 21 of 21



1    evidence supporting Plaintiff’s claims to this end.3
2              Although the record does show that Plaintiff had some trouble with his familial
3    relationships, most of these problems occurred before his alleged disability onset date of
4    November 30, 2015. (AR 583, 606.) Additionally, although the record shows that Plaintiff
5    occasionally struggled with his emotions, Plaintiff’s medical record indicate that beginning
6    of April 07, 2017, Plaintiff has been “feeling less anxious overall.” (AR 763, 793, 801,
7    810.) Moreover, the record shows that Plaintiff’s mood during medical sessions was often
8    “euthymic.” (AR 707-885.) Hence, the Court finds that there is substantial evidence to
9    support the ALJ’s determination that Plaintiff’s mental impairments are non-severe.
10        C.      Plaintiff Is Not Entitled to Summary Judgment.
11             In addition to Plaintiff’s summary judgment motion, Defendant’s cross-motion for
12   summary judgment is pending before the Court. Defendant contends the ALJ’s finding of
13   a non-severe impairment is supported by substantial evidence.4 As discussed above, the
14   ALJ properly applied the special technique for evaluating mental impairments and the
15   record supports the ALJ’s finding of non-severity. For these reasons, this Court DENIES
16   Plaintiff’s MSJ and GRANTS Defendant’s Cross-MSJ.
17   V.        CONCLUSION
18             Based on the foregoing, Plaintiff’s MSJ is DENIED and Defendant’s Cross-MSJ is
19   GRANTED. The Clerk of Court is instructed to enter judgment accordingly and close the
20   case.
21             IT IS SO ORDERED.
22   DATED: March 22, 2021
23
24
25
26
     3
      Plaintiff has lost credibility with the Court for citing incorrectly to the record.
27   4
      Defendant also contends that even if the ALJ erred in finding a non-severe impairment, the error was
28   harmless. Having found that the ALJ did not err in his finding, this Court finds no need to address this
     portion of Defendant’s argument.

                                                         21
                                                                                              19-CV-02242-WVG
